
	
		I
		112th CONGRESS
		1st Session
		H. R. 2004
		IN THE HOUSE OF REPRESENTATIVES
		
			May 26, 2011
			Mr. Berman introduced
			 the following bill; which was referred to the
			 Committee on Foreign
			 Affairs, and in addition to the Committee on
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To authorize the President to control the transfer of
		  goods, services, technology, and software to protect the national security, and
		  to promote the foreign policy, of the United States, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Technology Security and
			 Antiboycott Act.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					Title I—Technology Security
					Sec. 101. Short title.
					Sec. 102. Statement of policy.
					Sec. 103. Authority of the President.
					Sec. 104. Additional authorities.
					Sec. 105. Transfer Policy Committee.
					Sec. 106. Control lists.
					Sec. 107. Licensing.
					Sec. 108. Compliance assistance.
					Sec. 109. Penalties.
					Sec. 110. Enforcement.
					Sec. 111. Administrative procedure.
					Sec. 112. Annual report to Congress.
					Sec. 113. Repeal.
					Sec. 114. Effect on other Acts.
					Sec. 115. Transition provisions.
					Title II—Antiboycott Provisions
					Sec. 201. Short title.
					Sec. 202. Policy.
					Sec. 203. Enforcement.
					Title III—Sanctions Regarding Missile Proliferation and Chemical
				and Biological Weapons Proliferation
					Sec. 301. Missile proliferation control violations.
					Sec. 302. Chemical and biological weapons proliferation
				sanctions.
				
			2.DefinitionsIn this Act:
			(1)ControlledItems are controlled if the
			 transfer of the items is controlled under title I.
			(2)Critical
			 infrastructureThe term
			 critical infrastructure—
				(A)means systems and
			 assets, whether physical or virtual, so vital to the United States that the
			 incapacity or destruction of such systems and assets would have a debilitating
			 impact on national security, national economic security, national public health
			 or safety, or any combination of thereof;
				(B)may be publicly or
			 privately owned; and
				(C)includes gas and
			 oil production, storage, or delivery systems, water supply systems,
			 telecommunications networks, electrical power generation or delivery systems,
			 financing and banking systems, emergency services (including medical, police,
			 fire, and rescue services), transportation systems and services (including
			 highways, mass transit, airlines, and airports), and food and agriculture
			 delivery systems.
				(3)Domestic defense
			 industrial baseThe term domestic defense industrial
			 base has the meaning given that term in section 702 of the Defense
			 Production Act of 1950 (50 U.S.C. App. 2152).
			(4)Dual-useThe
			 term dual-use means capable of being applied for both civilian
			 uses and uses that threaten the national security and foreign policy of the
			 United States through military action, terrorist attack, or cyber
			 attack.
			(5)Export
			 Administration RegulationsThe term Export Administration
			 Regulations means the Export Administration Regulations as promulgated,
			 maintained, and amended under the authority of the International Emergency
			 Economic Powers Act and codified, as of the date of the enactment of this Act,
			 in subchapter C of chapter VII of title 15, Code of Federal Regulations.
			(6)Foreign
			 personThe term foreign person means a person other
			 than a United States person.
			(7)GoodThe term good means any
			 article, natural or manmade substance, material, supply, or manufactured
			 product.
			(8)ItemThe
			 term item means any goods, technology, software, and
			 services.
			(9)PersonThe
			 term person includes the singular and the plural and any
			 individual, partnership, corporation, or other form of association, including
			 any government or agency thereof.
			(10)TechnologyThe term technology means the
			 information and knowhow (whether in tangible form, such as models, prototypes,
			 drawings, sketches, diagrams, blueprints, or manuals, or in intangible form,
			 such as training or technical services) that can be used to design, produce,
			 manufacture, utilize, or reconstruct goods, including computer software and
			 technical data.
			(11)TransferThe term transfer
			 includes—
				(A)an export of an
			 item from the United States or a transshipment of an item through the United
			 States, the provision of services from the United States, and the transmission
			 of technology from the United States;
				(B)the transfer of an
			 item to a person within the United States with the knowledge or intent that the
			 item will be exported or transmitted from the United States to an unauthorized
			 recipient under this title; and
				(C)a reexport of an
			 item of United States origin, whether or not by a person subject to the
			 jurisdiction of the United States.
				(12)United
			 StatesThe term United
			 States—
				(A)means the several
			 States, the District of Columbia, and any commonwealth, territory, or
			 possession of the United States; and
				(B)includes the outer
			 Continental Shelf, as defined in section 2(a) of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1331(a)).
				(13)United states
			 personThe term United States person means—
				(A)any individual who
			 is a United States citizen or an alien lawfully admitted for permanent
			 residence to the United States;
				(B)any business or
			 other entity operating in the United States or organized under the laws of the
			 United States; and
				(C)any business or
			 other entity that is organized under the laws of a foreign country but is
			 controlled in fact by a business or entity described in subparagraph (B), as
			 determined under regulations of the President.
				(14)Weapons of mass
			 destructionThe term
			 weapons of mass destruction has the means nuclear, radiological,
			 chemical, and biological weapons and delivery systems for such weapons.
			ITechnology
			 Security
			101.Short
			 titleThis title may be cited
			 as the Technology Security Act.
			102.Statement of
			 policyThe following is the
			 policy of the United States:
				(1)The national security and foreign policy of
			 the United States require that the transfer of items be controlled for the
			 following purposes:
					(A)To prevent the access to such items for use
			 in—
						(i)the
			 proliferation of weapons of mass destruction or of advanced conventional
			 weapons;
						(ii)the acquisition of destabilizing numbers or
			 types of conventional weapons;
						(iii)acts of
			 terrorism;
						(iv)military programs that could pose a threat
			 to the security of the United States or its allies; or
						(v)activities
			 undertaken specifically to cause significant interference with or disruption of
			 critical infrastructure.
						(B)To preserve the
			 qualitative military superiority of the United States.
					(C)To maintain the ability of the United
			 States to collect information and intelligence in order to protect the national
			 security of the United States.
					(D)To sustain the
			 domestic defense industrial base.
					(E)To protect the
			 supply in the United States of critical raw materials and manufactured
			 items.
					(F)To carry out the
			 foreign policy of the United States, including the protection of human rights
			 and the promotion of democracy.
					(G)To carry out
			 obligations and commitments under international agreements and arrangements,
			 including multilateral export control regimes.
					(2)The national
			 security of the United States requires that the United States maintain its
			 leadership in the science, technology, and manufacturing sectors. Such
			 leadership requires that United States persons are competitive in global
			 markets. The impact of the implementation of this title on such leadership and
			 competitiveness must be evaluated on an ongoing basis and applied in imposing
			 controls under sections 103 and 104 to avoid negatively affecting such
			 leadership.
				(3)The national
			 security and foreign policy of the United States require that the United States
			 participate in multilateral organizations and agreements regarding export
			 controls on items that are consistent with the policy of the United States, and
			 take all the necessary steps to secure the adoption and enforcement, by the
			 governments of other countries, of export controls on items that are consistent
			 with such policy.
				(4)The authority
			 under this title may be exercised only in furtherance of all the objectives set
			 forth in paragraphs (1), (2), and (3).
				103.Authority of
			 the President
				(a)Authority
					(1)In
			 generalIn order to carry out
			 the policy set forth in paragraphs (1), (2), and (3) of section 102, the
			 President shall control the transfer of items by United States persons,
			 wherever located, and by foreign persons who are subject to the jurisdiction of
			 the United States.
					(2)PowersIn
			 carrying out paragraph (1), the President may investigate, regulate, direct and
			 compel, nullify, void, prevent, or prohibit any acquisition, holding,
			 withholding, use, transfer, withdrawal, transportation, exportation,
			 reexportation of, or dealing in, or exercising any right, power, or privilege
			 with respect to, or transactions involving, items in which any foreign country
			 or a national thereof has any interest by any person, or with respect to any
			 property, subject to the jurisdiction of the United States.
					(b)RequirementsIn
			 exercising authority under this title, the President shall impose controls to
			 achieve the following objectives:
					(1)To prevent the transfer of items subject to
			 the controls that would pose a risk to the national security or foreign policy
			 of the United States in any manner described under section 102(1)(A).
					(2)To secure the cooperation of other
			 governments and multilateral organizations to impose control systems that are
			 consistent, to the extent possible, with the controls imposed under subsection
			 (a).
					(3)To maintain the
			 leadership of the United States in science, engineering, technology research
			 and development, and manufacturing.
					(4)To sustain the viability of commercial
			 firms, academic institutions, and research establishments, and maintain the
			 skilled workforce of such firms, institutions, and establishments, that are
			 necessary to preserving the leadership of the United States described in
			 paragraph (3).
					(5)To sustain the
			 domestic defense industrial base, both with respect to current and future
			 defense requirements.
					(6)To enforce the controls through
			 regulations, requirements for compliance, lists of controlled items, lists of
			 foreign persons who threaten the national security or foreign policy of the
			 United States, and guidance in a form that facilitates compliance by United
			 States persons, in particular academic institutions, scientific and research
			 establishments, and small- and medium-sized businesses.
					104.Additional
			 authorities
				(a)In
			 generalIn carrying out this
			 title, the President shall—
					(1)establish and
			 maintain lists of items that are subject to controls under this title by reason
			 of the dual-use technology, capability, performance, or characteristics of the
			 items and that are controlled under section 103(a);
					(2)establish and
			 maintain lists of foreign persons and end-uses that are determined to be a
			 threat to the national security and foreign policy of the United States
			 pursuant to the policy set forth in section 102(1)(A) and to whom transfers of
			 items are controlled;
					(3)prohibit
			 unauthorized transfers of controlled items;
					(4)prohibit transfers
			 of any controlled items to any foreign person or end-use listed under paragraph
			 (2);
					(5)require licenses
			 for transfers of controlled items, including imposing conditions or
			 restrictions on United States persons and foreign persons with respect to such
			 licenses;
					(6)require measures
			 for compliance;
					(7)require and obtain
			 such information from United States persons and foreign persons as is necessary
			 to carry out this title;
					(8)require advance
			 notice before an item is transferred, as an alternative to requiring a
			 license;
					(9)require, to the
			 extent feasible, identification of items subject to controls under this title
			 in order to facilitate the enforcement of such controls;
					(10)inspect, search,
			 detain, or seize outgoing items, in any form, that are subject to controls
			 under this title, or conveyances on which it is believed that there are items
			 that have been, are being, or are about to be exported in violation of this
			 title;
					(11)monitor
			 shipments, or other means of transfer;
					(12)keep the public fully apprised of changes
			 in policy, regulations, and procedures established under this title;
					(13)appoint technical advisory committees in
			 accordance with the Federal Advisory Committee Act; and
					(14)undertake any
			 other action as is necessary to carry out this title and is not otherwise
			 prohibited by law.
					(b)Relationship to
			 IEEPAThe authority under this title may not be used to regulate
			 or prohibit under this title the transfer of any item that may not be regulated
			 or prohibited under paragraph (1), (2), or (4) of section 203(b) of the
			 International Emergency Economic Powers Act (50 U.S.C. 1702(b) (1), (2), and
			 (4)).
				(c)Countries
			 Supporting International Terrorism
					(1)License
			 requirementA license shall be required for the transfer of items
			 to a country if the President has made the following determinations:
						(A)The government of
			 such country has repeatedly provided support for acts of international
			 terrorism.
						(B)The transfer of
			 such items could make a significant contribution to the military potential of
			 such country, including its military logistics capability, or could enhance the
			 ability of such country to support acts of international terrorism.
						(2)Notification to
			 congressThe President shall notify the Committee on Foreign
			 Affairs of the House of Representatives and the Committee on Banking, Housing,
			 and Urban Affairs and the Committee on Foreign Relations of the Senate at least
			 30 days before issuing any license required by paragraph (1).
					(3)Publication in
			 federal registerEach determination of the President under
			 paragraph (1)(A) shall be published in the Federal Register.
					(4)Rescission of
			 determinationA determination of the President under paragraph
			 (1)(A) may not be rescinded unless the President submits to the Speaker of the
			 House of Representatives and the chairman of the Committee on Banking, Housing,
			 and Urban Affairs and the chairman of the Committee on Foreign Relations of the
			 Senate—
						(A)before the
			 proposed rescission would take effect, a report certifying that—
							(i)there has been a
			 fundamental change in the leadership and policies of the government of the
			 country concerned;
							(ii)that government
			 is not supporting acts of international terrorism; and
							(iii)that government
			 has provided assurances that it will not support acts of international
			 terrorism in the future; or
							(B)at least 45 days
			 before the proposed rescission would take effect, a report justifying the
			 rescission and certifying that—
							(i)the
			 government concerned has not provided any support for international terrorism
			 during the preceding 6-month period; and
							(ii)the
			 government concerned has provided assurances that it will not support acts of
			 international terrorism in the future.
							(5)Use of territory
			 as sanctuary for terrorists
						(A)In
			 generalAs used in paragraph (1), the term repeatedly
			 provided support for acts of international terrorism shall include the
			 recurring use of any part of the territory of the country as a sanctuary for
			 terrorists or terrorist organizations.
						(B)DefinitionsIn
			 this paragraph—
							(i)the
			 term territory of a country means the land, waters, and airspace
			 of the country; and
							(ii)the
			 term sanctuary means an area in the territory of a country—
								(I)that is used by a
			 terrorist or terrorist organization—
									(aa)to
			 carry out terrorist activities, including training, financing, and recruitment;
			 or
									(bb)as a
			 transit point; and
									(II)the government of
			 which expressly consents to, or with knowledge, allows, tolerates, or
			 disregards such use of its territory.
								(6)Contents of
			 notification of licenseThe President shall include in the
			 notification required by paragraph (2)—
						(A)a detailed
			 description of the items to be offered, including a brief description of the
			 capabilities of any article for which a license to transfer the items is
			 sought;
						(B)the reasons why
			 the foreign country or international organization to which the transfer is
			 proposed to be made needs the items that are the subject of such transfer, and
			 a description of the manner in which such country or organization intends to
			 use such items;
						(C)the reasons why
			 the proposed transfer is in the national interest of the United States;
						(D)an analysis of the
			 impact of the proposed transfer on the military capabilities of the foreign
			 country or international organization to which such transfer would be
			 made;
						(E)an analysis of the
			 manner in which the proposed transfer would affect the relative military
			 strengths of countries in the region to which the items that are the subject of
			 such transfer would be delivered and whether other countries in the region have
			 comparable kinds and amounts of items; and
						(F)an analysis of the
			 impact of the proposed transfer on the relations of the United States with the
			 countries in the region to which the items that are the subject of such
			 transfer would be delivered.
						105.Transfer Policy
			 Committee
				(a)EstablishmentThe
			 President may establish a Transfer Policy Committee (in this section referred
			 to as the Committee), composed of senior officials of Federal
			 departments, agencies, and offices to which the President delegates authority
			 under this title, as the President considers appropriate, to carry out the
			 purposes set forth in subsection (b).
				(b)Purposes
					(1)In
			 generalThe purposes of the Committee are—
						(A)to advise the
			 President with respect to—
							(i)identifying specific threats to the
			 national security and foreign policy that the authority of this title may be
			 used to address; and
							(ii)exercising the
			 authority under this title to implement policies, regulations, procedures, and
			 actions that are necessary to effectively counteract those threats;
							(B)pursuant to a
			 delegation of authority by the President, to review and approve—
							(i)criteria for
			 including items on, and removing such an item from, a list of controlled items,
			 and information established under this title;
							(ii)an
			 interagency procedure for compiling and amending any list described in clause
			 (i);
							(iii)criteria for
			 including a person on a list of persons to whom transfers of items are
			 prohibited or restricted under this title;
							(iv)standards for
			 compliance by persons subject to this title; and
							(v)policies and
			 procedures for monitoring transfers of items controlled under this
			 title;
							(C)to receive
			 information and advice from any United States Government official regarding any
			 matter with respect to which the Committee has responsibilities; and
						(D)to obtain an
			 independent evaluation on a periodic basis of the effectiveness of the
			 implementation of this title in carrying out the policy set forth in section
			 102.
						(2)Authority to
			 seek informationThe Committee may, in carrying out its
			 functions, seek information and advice from experts who are not officers or
			 employees of the Federal Government.
					(3)Transmittal and
			 implementation of evaluationsThe results of the independent
			 evaluations conducted pursuant to paragraph (1)(D) shall be transmitted to the
			 President and the Congress, in classified form if necessary. Subject to the
			 delegation of authority by the President, the Committee shall determine,
			 direct, and ensure that improvements recommended in the evaluations are
			 implemented.
					106.Control
			 listsThe President shall,
			 through the Technology Transfer Policy Committee, to the maximum extent
			 possible, ensure that—
				(1)a
			 process is established for regular review of each list established under
			 section 104(a)(1) and that such lists are updated periodically to ensure that
			 new items are adequately controlled, and that the level of control of items on
			 the lists are adjusted as conditions change;
				(2)information and
			 expertise is obtained from persons from relevant Federal departments, agencies,
			 and offices and persons outside the Government who have technical expertise,
			 with respect to the characteristics of the items considered for each list
			 established under section 104(a)(1) and the effect of controlling the items on
			 addressing the policy set forth in section 102;
				(3)the control lists
			 established under section 104(a)(1) identify each entry that has been included
			 by virtue of the participation of the United States in a multilateral regime,
			 organization, or group the purpose of which is consistent with and supports the
			 policy of the United States under this title relating to the control of
			 transfers of items; and
				(4)each such list is
			 published in a form that facilitates compliance with it, in particular by small
			 and medium-sized businesses and academic institutions.
				107.LicensingThe President shall, through the Technology
			 Transfer Policy Committee, establish a procedure for licensing the transfer of
			 items controlled under this title in order to carry out the policy set forth in
			 section 102 and the requirements set forth in section 103(b). The procedure
			 shall, to the maximum extent possible, ensure that—
				(1)license
			 applications are considered and decisions made with the participation of
			 departments, agencies, and offices that have delegated functions under this
			 title; and
				(2)licensing
			 decisions are made in an expeditious manner, with transparency to applicants on
			 the status of license processing and the reason for denying any license.
				108.Compliance
			 assistance
				(a)System for
			 seeking assistanceThe
			 President may establish a system to provide United States persons with
			 assistance in complying with this title, which may include a mechanism for
			 providing information, in classified form as appropriate, on foreign persons
			 who are potential customers, suppliers, or business partners with respect to
			 items controlled under this title, in order to further ensure the prevention of
			 the transfer of items that may pose a threat to the national security or
			 foreign policy of the United States.
				(b)Security
			 clearancesIn order to carry
			 out subsection (a), the President may issue appropriate security clearances to
			 persons described in paragraph (1) who are responsible for complying with this
			 title.
				109.Penalties
				(a)Unlawful
			 actsIt shall be unlawful for
			 a person to violate, attempt to violate, conspire to violate, or cause a
			 violation of this title or of any regulation, order, or license issued under
			 this title.
				(b)Criminal
			 PenaltyA person who commits,
			 attempts to commit, or conspires to commit, or aids or abets in the commission
			 of, an unlawful act described in subsection (a), with knowledge or intent that
			 the items that are the subject of the violation would be transferred to a
			 person who is not authorized under this title to receive the items, or would be
			 applied for a use described in section 102(1)(A), shall, upon conviction, be
			 fined not more than $1,000,000, or, if a natural person, be imprisoned for not
			 more than 20 years, or both.
				(c)Civil
			 penalties
					(1)AuthorityThe
			 President may impose the following civil penalties on a person for each
			 violation by that person of this title or any regulation, order, or license
			 issued under this title, for each violation:
						(A)A fine of not more
			 than $250,000 or an amount that is twice the amount of the transaction that is
			 the basis of the violation with respect to which the penalty is imposed,
			 whichever is greater.
						(B)Revocation of a
			 license issued under this title to the person.
						(C)A prohibition on the person’s ability to
			 transfer outside the United States any items, whether or not subject to
			 controls under this title.
						(2)ProceduresAny civil penalty under this subsection may
			 be imposed only after notice and opportunity for an agency hearing on the
			 record in accordance with sections 554 through 557 of title 5, United States
			 Code, and shall be subject to judicial review in accordance with chapter 7 of
			 such title.
					(3)Standards for
			 levels of civil penaltyThe President may by regulation provide
			 standards for establishing levels of civil penalty under this subsection based
			 upon the seriousness of the violation, the culpability of the violator, and the
			 violator's record of cooperation with the Government in disclosing the
			 violation.
					(d)Criminal
			 Forfeiture of Property Interest and Proceeds
					(1)ForfeitureAny
			 person who is convicted under subsection (b) of a violation of a control
			 imposed under section 103 (or any regulation, order, or license issued with
			 respect to such control) shall, in addition to any other penalty, forfeit to
			 the United States—
						(A)any of that person's interest in,
			 security of, claim against, or property or contractual rights of any kind in
			 the tangible items that were the subject of the violation;
						(B)any of that person's interest in,
			 security of, claim against, or property or contractual rights of any kind in
			 tangible property that was used in the violation; and
						(C)any of that person's property
			 constituting, or derived from, any proceeds obtained directly or indirectly as
			 a result of the violation.
						(2)ProceduresThe
			 procedures in any forfeiture under this subsection, and the duties and
			 authority of the courts of the United States and the Attorney General with
			 respect to any forfeiture action under this subsection or with respect to any
			 property that may be subject to forfeiture under this subsection, shall be
			 governed by the provisions of section 1963 of title 18, United States
			 Code.
					(e)Prior
			 Convictions
					(1)License
			 bar
						(A)In
			 generalThe President may—
							(i)deny the eligibility of any person
			 convicted of a criminal violation described in subparagraph (B) to transfer
			 outside the United States any item, whether or not subject to controls under
			 this title, for a period of up to 10 years beginning on the date of the
			 conviction; and
							(ii)revoke any
			 license to transfer items that was issued under this title and in which such
			 person has an interest at the time of the conviction.
							(B)ViolationsThe
			 violations referred to in subparagraph (A) are any criminal violation
			 of—
							(i)this title (or any regulation, license, or
			 order issued under this title);
							(ii)any
			 regulation, license, or order issued under the International Emergency Economic
			 Powers Act;
							(iii)section 793,
			 794, or 798 of title 18, United States Code;
							(iv)section 4(b) of
			 the Internal Security Act of 1950 (50 U.S.C. 783(b)); or
							(v)section 38 of the
			 Arms Export Control Act (22 U.S.C. 2778).
							(2)Application to
			 other partiesThe President
			 may exercise the authority under paragraph (1) with respect to any person
			 related, through affiliation, ownership, control, or position of
			 responsibility, to any person convicted of any violation of law set forth in
			 paragraph (1), upon a showing of such relationship with the convicted party,
			 and subject to the procedures set forth in subsection (c)(2).
					(f)Other
			 AuthoritiesNothing in subsection (c), (d), or (e) limits—
					(1)the availability
			 of other administrative or judicial remedies with respect to violations of this
			 title, or any regulation, order, or license issued under this title;
					(2)the authority to
			 compromise and settle administrative proceedings brought with respect to
			 violations of this title, or any regulation, order, or license issued under
			 this title; or
					(3)the authority to
			 compromise, remit or mitigate seizures and forfeitures pursuant to section 1(b)
			 of title VI of the Act of June 15, 1917 (22 U.S.C. 401(b)).
					110.Enforcement
				(a)AuthoritiesIn order to enforce this title, the
			 President may—
					(1)issue regulations, orders, and
			 guidelines;
					(2)require, inspect,
			 and obtain books, records, and any other information from any person subject to
			 the provisions of this title;
					(3)administer oaths or affirmations and by
			 subpoena require any person to appear and testify or to appear and produce
			 books, records, and other writings, or both;
					(4)conduct
			 investigations (including undercover) in the United States and in other
			 countries, including intercepting any wire, oral, and electronic
			 communications, conducting electronic surveillance, using pen registers and
			 trap and trace devices, and carrying out acquisitions, to the extent authorized
			 under chapters 119, 121, and 206 of title 18, United States Code, and other
			 applicable laws of the United States;
					(5)inspect, search, detain, or seize items, in
			 any form, that are subject to controls under this title, or conveyances on
			 which it is believed that there are items that have been, are being, or are
			 about to be exported in violation of this title;
					(6)conduct prelicense
			 inspections and post-shipment verifications; and
					(7)execute warrants
			 and make arrests.
					(b)Enforcement of
			 subpoenasIn the case of contumacy by, or refusal to obey a
			 subpoena issued to, any person under subsection (a)(3), a district court of the
			 United States, after notice to such person and a hearing, shall have
			 jurisdiction to issue an order requiring such person to appear and give
			 testimony or to appear and produce books, records, and other writings, or both,
			 that are the subject of the subpoena. Any failure to obey such order of the
			 court may be punished by such court as a contempt thereof.
				(c)Best practices
			 guidelines
					(1)In
			 generalThe President, in
			 consultation with the Interagency Transfer Policy Committee established under
			 section 105, should publish and update best practices guidelines
			 to assist persons in developing and implementing, on a voluntary basis,
			 effective export control programs in compliance with the regulations issued
			 under this title.
					(2)Export
			 compliance programThe
			 implementation by a person of an effective export compliance program and a high
			 quality overall export compliance effort by a person should ordinarily be given
			 weight as mitigating factors in a civil penalty action against the person under
			 this title.
					(d)Reference to
			 enforcementFor purposes of
			 this section, a reference to the enforcement of, or a violation of, this title
			 includes a reference to the enforcement or a violation of any order or license
			 issued pursuant to this title.
				(e)ImmunityA
			 person shall not be excused from complying with any requirements under this
			 section because of the person’s privilege against self-incrimination, but the
			 immunity provisions of section 6002 of title 18, United States Code, shall
			 apply with respect to any individual who specifically claims such
			 privilege.
				(f)Confidentiality
			 of information
					(1)Exemptions from
			 disclosure
						(A)In
			 generalInformation obtained
			 under this title may be withheld from disclosure only to the extent permitted
			 by statute, except that information described in subparagraph (B) shall be
			 withheld from public disclosure and shall not be subject to disclosure under
			 section 552(b)(3) of title 5, United States Code, unless the release of such
			 information is determined by the President to be in the national
			 interest.
						(B)Information
			 describedInformation described in this subparagraph is
			 information submitted or obtained in connection with an application for a
			 license to transfer items, other transfer authorization (or recordkeeping or
			 reporting requirement), enforcement activity, or other operations under this
			 title, including—
							(i)the
			 license application, license or other transfer authorization itself,
							(ii)classification
			 requests,
							(iii)information or
			 evidence obtained in the course of any investigation, and
							(iv)information
			 obtained or furnished in connection with any international agreement, treaty,
			 or other obligation.
							(2)Information to
			 the congress and gao
						(A)In
			 generalNothing in this section shall be construed as authorizing
			 the withholding of information from the Congress or from the Government
			 Accountability Office.
						(B)Availability to
			 the congress
							(i)In
			 generalAny information
			 obtained at any time under any provision of the Export Administration Act of
			 1979 (including such Act as continued in effect pursuant to the International
			 Emergency Economic Powers Act), under previous Acts regarding the control of
			 exports, under the Export Administration Regulations, or under this title,
			 including any report or license application required under any such provision,
			 shall be made available to a committee or subcommittee of Congress of
			 appropriate jurisdiction, upon the request of the chairman or ranking minority
			 member of such committee or subcommittee.
							(ii)Prohibition on
			 further disclosureNo such
			 committee or subcommittee, or member thereof, may disclose any information
			 obtained under the Export Administration Act of 1979 (including such Act as
			 continued in effect pursuant to the International Emergency Economic Powers
			 Act), under previous Acts regarding the control of exports, under the Export
			 Administration Regulations, or under this title, that is submitted on a
			 confidential basis unless the full committee determines that the withholding of
			 that information is contrary to the national interest.
							(C)Availability to
			 gao
							(i)In
			 generalInformation described
			 in clause (i) of subparagraph (B) shall be subject to the limitations contained
			 in section 716 of title 31, United States Code.
							(ii)Prohibition on
			 further disclosureAn officer or employee of the Government
			 Accountability Office may not disclose, except to the Congress in accordance
			 with this paragraph, any such information that is submitted on a confidential
			 basis or from which any individual can be identified.
							(3)Information
			 sharing
						(A)In
			 generalAny department,
			 agency, or office that obtains information that is relevant to the enforcement
			 of this title, including information pertaining to any investigation, shall
			 furnish such information to each department, agency, or office with enforcement
			 responsibilities under this section to the extent consistent with the
			 protection of intelligence, counterintelligence, and law enforcement sources,
			 methods, and activities.
						(B)ExceptionsThe
			 provisions of this paragraph shall not apply to information subject to the
			 restrictions set forth in section 9 of title 13, United States Code, and return
			 information, as defined in subsection (b) of section 6103 of the Internal
			 Revenue Code of 1986 (26 U.S.C. 6103(b)), may be disclosed only as authorized
			 by that section.
						(C)Exchange of
			 informationThe President
			 shall ensure that the heads of departments, agencies, and offices with
			 enforcement authorities under this title, consistent with protection of law
			 enforcement and its sources and methods—
							(i)exchange any
			 licensing and enforcement information with one another that is necessary to
			 facilitate enforcement efforts under this section; and
							(ii)consult on a
			 continuing basis with one another and with the head of other departments,
			 agencies, and offices that obtain information subject to this paragraph, in
			 order to facilitate the exchange of such information.
							(D)Information
			 sharing with federal agenciesLicensing or enforcement
			 information obtained under this title may be shared with heads of departments,
			 agencies, and offices that do not have enforcement authorities under this title
			 on a case-by-case basis at the discretion of the President. Such information
			 may be shared only when the President makes a determination that the sharing of
			 this information is in the national interest.
						(g)Reporting
			 requirementsIn the
			 administration of this section, reporting requirements shall be so designed as
			 to reduce the cost of reporting, recordkeeping, and export documentation
			 required under this section, to the extent feasible consistent with effective
			 enforcement and compilation of useful trade statistics. Reporting,
			 recordkeeping, and export documentation requirements shall be periodically
			 reviewed and revised in the light of developments in the field of information
			 technology.
				(h)Civil
			 Forfeiture
					(1)In
			 generalAny tangible items seized under subsection (a) by
			 designated officers or employees shall be subject to forfeiture to the United
			 States in accordance with applicable law, except that property seized shall be
			 returned if the property owner is not found guilty of a civil or criminal
			 violation under section 109.
					(2)ProceduresAny
			 seizure or forfeiture under this subsection shall be carried in accordance with
			 the procedures set forth in section 981 of title 18, United States Code.
					111.Administrative
			 procedureThe functions
			 exercised under this title shall be subject to sections 551, 553 through 559,
			 and 701 through 706 of title 5, United States Code.
			112.Annual report
			 to Congress
				(a)In
			 generalThe President shall
			 submit to Congress, by December 31 of each year, a report on the implementation
			 of this title during the preceding fiscal year. The report shall also include
			 an analysis of—
					(1)the effect of
			 controls imposed under this title on transfers of items in addressing threats
			 to the national security or foreign policy of the United States;
					(2)the impact of such
			 controls on the scientific and technological leadership of the United States;
			 and
					(3)the consistency
			 with such controls of export controls imposed by other countries.
					(b)Submission in
			 classifiedThe report under subsection (a) may be submitted in
			 classified form, in whole or in part, if necessary.
				113.RepealThe Export Administration Act of 1979 (50
			 U.S.C. App. 2401 et seq.) is repealed.
			114.Effect on other
			 Acts
				(a)In
			 GeneralExcept as otherwise provided in this title, nothing
			 contained in this title shall be construed to modify, repeal, supersede, or
			 otherwise affect the provisions of any other laws authorizing control over
			 exports of any commodity.
				(b)Coordination of
			 ControlsThe authority granted to the President under this title
			 shall be exercised in such manner as to achieve effective coordination with the
			 authority exercised under section 38 of the Arms Export Control Act (22 U.S.C.
			 2778).
				(c)Civil Aircraft
			 Equipment
					(1)In
			 generalNotwithstanding any other provision of law, any product
			 described in paragraph (2) shall be subject to export controls exclusively
			 under this title. Any such product shall not be subject to controls under
			 section 38(b)(2) of the Arms Export Control Act.
					(2)Products
			 describedA product described in this paragraph is a product
			 that—
						(A)is standard equipment certified by the
			 Federal Aviation Administration, in civil aircraft and is an integral part of
			 such aircraft; and
						(B)is to be
			 transferred to a country other than a country to which transfers of items are
			 controlled under this title.
						(d)Nonproliferation
			 ControlsNothing in this title shall be construed to supersede
			 the procedures published by the President pursuant to section 309(c) of the
			 Nuclear Non-Proliferation Act of 1978.
				115.Transition
			 provisions
				(a)In
			 generalAll delegations,
			 rules, regulations, orders, determinations, licenses, or other forms of
			 administrative action which have been made, issued, conducted, or allowed to
			 become effective under the Export Administration Act of 1979 and are in effect
			 at the time this title takes effect, shall continue in effect according to
			 their terms until modified, superseded, set aside, or revoked under this
			 title.
				(b)Administrative
			 and judicial proceedingsThis title shall not affect any
			 administrative or judicial proceedings commenced or any application for a
			 license made, under the Export Administration Act of 1979, that is pending at
			 the time this title takes effect. Any such proceedings, and any action on such
			 application, shall continue under the Export Administration Act of 1979 as if
			 that Act had not been repealed.
				(c)Certain
			 determinations and references
					(1)State sponsors
			 of terrorismAny determination that was made under section 6(j)
			 of the Export Administration Act of 1979, and is in effect on the day before
			 the effective date of this title, shall continue in effect as if the
			 determination had been made under section 104(c) of this Act.
					(2)ReferenceAny reference in any other provision of law
			 to a country the government of which the Secretary of State has determined, for
			 purposes of section 6(j) of the Export Administration Act of 1979, is a
			 government that has repeatedly provided support for acts of international
			 terrorism shall be deemed to refer to a country the government of which the
			 President has determined, for purposes of section 104(c) of this Act, is a
			 government that has repeatedly provided support for acts of international
			 terrorism.
					IIAntiboycott
			 Provisions
			201.Short
			 titleThis title may be cited
			 as the Antiboycott Act.
			202.Policy
				(a)In
			 generalIt is the policy of
			 the United States—
					(1)to oppose
			 restrictive trade practices or boycotts fostered or imposed by foreign
			 countries against other countries friendly to the United States or against any
			 United States person;
					(2)to encourage and,
			 in specified cases, require United States persons engaged in the export of
			 goods or technology or other information to refuse to take actions, including
			 furnishing information or entering into or implementing agreements, which have
			 the effect of furthering or supporting the restrictive trade practices or
			 boycotts fostered or imposed by any foreign country against a country friendly
			 to the United States or against any United States person; and
					(3)to foster
			 international cooperation and the development of international rules and
			 institutions to assure reasonable access to world supplies.
					(b)Prohibitions and
			 exceptions
					(1)ProhibitionsIn
			 order to carry out the purposes set forth in subsection (a), the President
			 shall issue regulations prohibiting any United States person, with respect to
			 that person’s activities in the interstate or foreign commerce of the United
			 States, from taking or knowingly agreeing to take any of the following actions
			 with intent to comply with, further, or support any boycott fostered or imposed
			 by a foreign country against a country that is friendly to the United States
			 and is not itself the object of any form of boycott pursuant to United States
			 law or regulation:
						(A)Refusing, or
			 requiring any other person to refuse, to do business with or in the boycotted
			 country, with any business concern organized under the laws of the boycotted
			 country, with any national or resident of the boycotted country, or with any
			 other person, pursuant to an agreement with, or requirement of, or a request
			 from or on behalf of the boycotting country (subject to the condition that the
			 intent required to be associated with such an act in order to constitute a
			 violation of the prohibition is not indicated solely by the mere absence of a
			 business relationship with or in the boycotted country, with any business
			 concern organized under the laws of the boycotted country, with any national or
			 resident of the boycotted country, or with any other person).
						(B)Refusing, or
			 requiring any other person to refuse, to employ or otherwise discriminate
			 against any United States person on the basis of the race, religion, sex, or
			 national origin of that person or of any owner, officer, director, or employee
			 of such person.
						(C)Furnishing
			 information with respect to the race, religion, sex, or national origin of any
			 United States person or of any owner, officer, director, or employee of such
			 person.
						(D)Furnishing
			 information (other than furnishing normal business information in a commercial
			 context, as defined by the Secretary) about whether any person has, has had, or
			 proposes to have any business relationship (including a relationship by way of
			 sale, purchase, legal or commercial representation, shipping or other
			 transport, insurance, investment, or supply) with or in the boycotted country,
			 with any business concern organized under the laws of the boycotted country,
			 with any national or resident of the boycotted country, or with any other
			 person that is known or believed to be restricted from having any business
			 relationship with or in the boycotting country.
						(E)Furnishing
			 information about whether any person is a member of, has made a contribution
			 to, or is otherwise associated with or involved in the activities of any
			 charitable or fraternal organization which supports the boycotted
			 country.
						(F)Paying, honoring,
			 confirming, or otherwise implementing a letter of credit which contains any
			 condition or requirement the compliance with which is prohibited by regulations
			 issued pursuant to this paragraph, and no United States person shall, as a
			 result of the application of this paragraph, be obligated to pay or otherwise
			 honor or implement such letter of credit.
						(2)ExceptionsRegulations
			 issued pursuant to paragraph (1) shall provide exceptions for—
						(A)compliance, or
			 agreement to comply, with requirements—
							(i)prohibiting the
			 import of items from the boycotted country or items produced or provided, by
			 any business concern organized under the laws of the boycotted country or by
			 nationals or residents of the boycotted country; or
							(ii)prohibiting the
			 shipment of items to the boycotting country on a carrier of the boycotted
			 country or by a route other than that prescribed by the boycotting country or
			 the recipient of the shipment;
							(B)compliance, or
			 agreement to comply, with import and shipping document requirements with
			 respect to the country of origin, the name of the carrier and route of
			 shipment, the name of the supplier of the shipment, or the name of the provider
			 of other services, except that, for purposes of applying any exception under
			 this subparagraph, no information knowingly furnished or conveyed in response
			 to such requirements may be stated in negative, blacklisting, or similar
			 exclusionary terms, other than with respect to carriers or route of shipment as
			 may be permitted by such regulations in order to comply with precautionary
			 requirements protecting against war risks and confiscation;
						(C)compliance, or
			 agreement to comply, in the normal course of business with the unilateral and
			 specific selection by a boycotting country, or a national or resident thereof,
			 of carriers, insurers, suppliers of services to be performed within the
			 boycotting country, or specific items which, in the normal course of business,
			 are identifiable by source when imported into the boycotting country;
						(D)compliance, or
			 agreement to comply, with export requirements of the boycotting country
			 relating to shipment or transshipment of exports to the boycotted country, to
			 any business concern of or organized under the laws of the boycotted country,
			 or to any national or resident of the boycotted country;
						(E)compliance by an
			 individual, or agreement by an individual to comply, with the immigration or
			 passport requirements of any country with respect to such individual or any
			 member of such individual’s family or with requests for information regarding
			 requirements of employment of such individual within the boycotting country;
			 and
						(F)compliance by a
			 United States person resident in a foreign country, or agreement by such a
			 person to comply, with the laws of the country with respect to the person’s
			 activities exclusively therein, and such regulations may contain exceptions for
			 such resident complying with the laws or regulations of the foreign country
			 governing imports into such country of trademarked, trade-named, or similarly
			 specifically identifiable products, or components of products for such person’s
			 own use, including the performance of contractual services within that
			 country.
						(3)Limitation on
			 exceptionsRegulations issued pursuant to paragraphs (2)(C) and
			 (2)(F) shall not provide exceptions from paragraphs (1)(B) and (1)(C).
					(4)Antitrust and
			 civil rights laws not affectedNothing in this subsection may be
			 construed to supersede or limit the operation of the antitrust or civil rights
			 laws of the United States.
					(5)EvasionThis
			 section applies to any transaction or activity undertaken by or through a
			 United States person or any other person with intent to evade the provisions of
			 this section or the regulations issued pursuant to this subsection. The
			 regulations issued pursuant to this section shall expressly provide that the
			 exceptions set forth in paragraph (2) do not permit activities or agreements
			 (expressed or implied by a course of conduct, including a pattern of responses)
			 otherwise prohibited, which are not within the intent of such
			 exceptions.
					(c)Foreign policy
			 controlsIn addition to the
			 regulations issued pursuant to subsection (b), regulations issued under title I
			 to carry out the policy set forth in section 102(3) shall implement the
			 policies set forth in section.
				(d)ReportsRegulations issued under this section shall
			 require that any United States person receiving a request to furnish
			 information, enter into or implement an agreement, or take any other action
			 referred to in subsection (a) shall report that request to the Secretary of
			 Commerce, together with any other information concerning the request that the
			 Secretary determines appropriate. The person shall also submit to the Secretary
			 of Commerce a statement regarding whether the person intends to comply, and
			 whether the person has complied, with the request. Any report filed pursuant to
			 this subsection shall be made available promptly for public inspection and
			 copying, except that information regarding the quantity, description, and value
			 of any item to which such report relates may be kept confidential if the
			 Secretary of Commerce determines that disclosure of that information would
			 place the United States person involved at a competitive disadvantage. The
			 Secretary of Commerce shall periodically transmit summaries of the information
			 contained in the reports to the Secretary of State for such action as the
			 Secretary of State, in consultation with the Secretary of Commerce, considers
			 appropriate to carry out the purposes set forth in subsection (a).
				(e)PreemptionThe
			 provisions of this section and the regulations issued under this section shall
			 preempt any law, rule, or regulation that—
					(1)is a law, rule, or
			 regulation of any of the several States or the District of Columbia, or any of
			 the territories or possessions of the United States, or of any governmental
			 subdivision thereof; and
					(2)pertains to
			 participation in, compliance with, implementation of, or the furnishing of
			 information regarding restrictive trade practices or boycotts fostered or
			 imposed by foreign countries against other countries.
					203.Enforcement
				(a)Civil
			 penaltiesThe President may
			 impose the following civil penalties on a person who violates section 202 or
			 any regulation issued under this section:
					(1)A fine of not more
			 than $250,000 or an amount that is twice the amount of the transaction that is
			 the basis of the violation with respect to which the penalty is imposed.
					(2)Revocation of a
			 license issued under title I to the person.
					(3)A
			 prohibition of the person’s right and ability to export or otherwise transfer
			 outside the United States any good, service, or information, whether or not
			 subject to controls under this Act.
					(b)ProceduresAny civil penalty under this section may be
			 imposed only after notice and opportunity for an agency hearing on the record
			 in accordance with sections 554 through 557 of title 5, United States Code, and
			 shall be subject to judicial review in accordance with chapter 7 of such
			 title.
				(c)Standards for
			 levels of civil penaltyThe President may by regulation provide
			 standards for establishing levels of civil penalty under this section based
			 upon the seriousness of the violation, the culpability of the violator, and the
			 violator's record of cooperation with the Government in disclosing the
			 violation.
				IIISanctions
			 Regarding Missile Proliferation and Chemical and Biological Weapons
			 Proliferation
			301.Missile
			 proliferation control violations
				(a)Violations by
			 United States Persons
					(1)Sanctions
						(A)Sanctionable
			 activityThe President shall
			 impose the applicable sanctions described in subparagraph (B) if the President
			 determines that a United States person knowingly—
							(i)exports,
			 transfers, or otherwise engages in the trade of any item on the MTCR Annex, in
			 violation of the provisions of section 38 (22 U.S.C. 2778) or chapter 7 of the
			 Arms Export Control Act, title I of this Act, or any regulations or orders
			 issued under any such provisions,
							(ii)conspires to or
			 attempts to engage in such export, transfer, or trade, or
							(iii)facilitates such
			 export, transfer, or trade by any other person.
							(B)SanctionsThe
			 sanctions that apply to a United States person under subparagraph (A) are the
			 following:
							(i)If
			 the item on the MTCR Annex involved in the export, transfer, or trade is
			 missile equipment or technology within category II of the MTCR Annex, then the
			 President shall deny to such United States person, for a period of 2 years,
			 licenses for the transfer of missile equipment or technology controlled under
			 title I.
							(ii)If
			 the item on the MTCR Annex involved in the export, transfer, or trade is
			 missile equipment or technology within category I of the MTCR Annex, then the
			 President shall deny to such United States person, for a period of not less
			 than 2 years, all licenses for items the transfer of which is controlled under
			 title I.
							(2)Discretionary
			 sanctionsIn the case of any determination referred to in
			 paragraph (1), the President may pursue any other appropriate penalties under
			 section 109 of this Act.
					(3)WaiverThe
			 President may waive the imposition of sanctions under paragraph (1) on a person
			 with respect to a product or service if the President certifies to the Congress
			 that—
						(A)the product or
			 service is essential to the national security of the United States; and
						(B)such person is a
			 sole source supplier of the product or service, the product or service is not
			 available from any alternative reliable supplier, and the need for the product
			 or service cannot be met in a timely manner by improved manufacturing processes
			 or technological developments.
						(b)Transfers of
			 Missile Equipment or Technology by Foreign Persons
					(1)Sanctions
						(A)Sanctionable
			 activitySubject to
			 paragraphs (3) through (7), the President shall impose the applicable sanctions
			 under subparagraph (B) on a foreign person if the President—
							(i)determines that a
			 foreign person knowingly—
								(I)exports,
			 transfers, or otherwise engages in the trade of any MTCR equipment or
			 technology that contributes to the design, development, or production of
			 missiles in a country that is not an MTCR adherent and would be, if it were
			 United States-origin equipment or technology, subject to the jurisdiction of
			 the United States under title I;
								(II)conspires to or
			 attempts to engage in such export, transfer, or trade; or
								(III)facilitates such
			 export, transfer, or trade by any other person; or
								(ii)has made a determination with respect to
			 the foreign person under section 73(a) of the Arms Export Control Act.
							(B)SanctionsThe
			 sanctions that apply to a foreign person under subparagraph (A) are the
			 following:
							(i)If
			 the item involved in the export, transfer, or trade is within category II of
			 the MTCR Annex, then the President shall deny, for a period of 2 years,
			 licenses for the transfer to such foreign person of missile equipment or
			 technology the transfer of which is controlled under title I.
							(ii)If
			 the item involved in the export, transfer, or trade is within category I of the
			 MTCR Annex, then the President shall deny, for a period of not less than 2
			 years, licenses for the transfer to such foreign person of items the transfer
			 of which is controlled under title I.
							(2)Inapplicability
			 with respect to mtcr adherentsParagraph (1) does not apply with
			 respect to—
						(A)any export,
			 transfer, or trading activity that is authorized by the laws of an MTCR
			 adherent, if such authorization is not obtained by misrepresentation or fraud;
			 or
						(B)any export,
			 transfer, or trade of an item to an end user in a country that is an MTCR
			 adherent.
						(3)Effect of
			 enforcement actions by mtcr adherentsSanctions set forth in
			 paragraph (1) may not be imposed under this subsection on a person with respect
			 to acts described in such paragraph or, if such sanctions are in effect against
			 a person on account of such acts, such sanctions shall be terminated, if an
			 MTCR adherent is taking judicial or other enforcement action against that
			 person with respect to such acts, or that person has been found by the
			 government of an MTCR adherent to be innocent of wrongdoing with respect to
			 such acts.
					(4)Advisory
			 opinionsThe President may, upon the request of any person, issue
			 an advisory opinion to that person as to whether a proposed activity by that
			 person would subject that person to sanctions under this subsection. Any person
			 who relies in good faith on such an advisory opinion which states that the
			 proposed activity would not subject a person to such sanctions, and any person
			 who thereafter engages in such activity, may not be made subject to such
			 sanctions on account of such activity.
					(5)Waiver and
			 report to congress
						(A)Waiver
			 authorityIn any case other than one in which an advisory opinion
			 has been issued under paragraph (4) stating that a proposed activity would not
			 subject a person to sanctions under this subsection, the President may waive
			 the application of paragraph (1) to a foreign person if the President
			 determines that such waiver is essential to the national security of the United
			 States.
						(B)Notification and
			 report to CongressIn the event that the President decides to
			 apply the waiver described in subparagraph (A), the President shall so notify
			 the Congress not less than 20 working days before issuing the waiver. Such
			 notification shall include a report fully articulating the rationale and
			 circumstances which led the President to apply the waiver.
						(6)Additional
			 waiverThe President may waive the imposition of sanctions under
			 paragraph (1) on a person with respect to a product or service if the President
			 certifies to the Congress that—
						(A)the product or
			 service is essential to the national security of the United States; and
						(B)such person is a
			 sole source supplier of the product or service, the product or service is not
			 available from any alternative reliable supplier, and the need for the product
			 or service cannot be met in a timely manner by improved manufacturing processes
			 or technological developments.
						(7)ExceptionsThe
			 President shall not apply the sanction under this subsection prohibiting the
			 importation of the products of a foreign person—
						(A)in the case of
			 procurement of defense articles or defense services—
							(i)under existing
			 contracts or subcontracts, including the exercise of options for production
			 quantities to satisfy requirements essential to the national security of the
			 United States;
							(ii)if
			 the President determines that the person to which the sanctions would be
			 applied is a sole source supplier of the defense articles and services, that
			 the defense articles or services are essential to the national security of the
			 United States, and that alternative sources are not readily or reasonably
			 available; or
							(iii)if
			 the President determines that such articles or services are essential to the
			 national security of the United States under defense coproduction agreements or
			 NATO Programs of Cooperation;
							(B)to products or
			 services provided under contracts entered into before the date on which the
			 President publishes his intention to impose the sanctions; or
						(C)to—
							(i)spare
			 parts,
							(ii)component parts,
			 but not finished products, essential to United States products or
			 production,
							(iii)routine services
			 and maintenance of products, to the extent that alternative sources are not
			 readily or reasonably available, or
							(iv)information and
			 technology essential to United States products or production.
							(c)DefinitionsIn
			 this section:
					(1)Defense
			 articles; defense servicesThe terms defense
			 articles and defense services mean those items on the
			 United States Munitions List or are otherwise controlled under the Arms Export
			 Control Act.
					(2)MissileThe
			 term missile means a category I system as defined in the MTCR
			 Annex, and any other unmanned delivery system of similar capability, as well as
			 the specially designed production facilities for these systems.
					(3)Missile
			 technology control regime; mtcrThe term Missile Technology
			 Control Regime or MTCR means the policy statement, between
			 the United States, the United Kingdom, the Federal Republic of Germany, France,
			 Italy, Canada, and Japan, announced on April 16, 1987, to restrict sensitive
			 missile-relevant transfers based on the MTCR Annex, and any amendments
			 thereto.
					(4)MTCR
			 adherentThe term MTCR adherent means a country that
			 participates in the MTCR or that, pursuant to an international understanding to
			 which the United States is a party, controls MTCR equipment or technology in
			 accordance with the criteria and standards set forth in the MTCR.
					(5)MTCR
			 annexThe term MTCR Annex means the Guidelines and
			 Equipment and Technology Annex of the MTCR, and any amendments thereto.
					(6)Missile
			 equipment or technology; mtcr equipment or technologyThe terms
			 missile equipment or technology and MTCR equipment or
			 technology mean those items listed in category I or category II of the
			 MTCR Annex.
					(7)Foreign
			 personThe term foreign person means any person
			 other than a United States person.
					(8)PersonThe
			 term person means a natural person, a corporation, business
			 association, partnership, society, or trust, any other nongovernmental entity,
			 organization, or group, and any governmental entity operating as a business
			 enterprise, and any successor of any such entity.
					(9)Otherwise
			 engaged in the trade ofThe term otherwise engaged in the
			 trade of means, with respect to a particular export or transfer, to be a
			 freight forwarder or designated exporting agent, or a consignee or end user of
			 the item to be exported or transferred.
					302.Chemical and
			 biological weapons proliferation sanctions
				(a)Imposition of
			 Sanctions
					(1)Determination by
			 the presidentExcept as provided in subsection (b)(2), the
			 President shall impose the sanction described in subsection (c) if the
			 President determines that a foreign person has knowingly and materially
			 contributed—
						(A)through the export
			 from the United States of any item that is subject to the jurisdiction of the
			 United States under this title, or
						(B)through the export
			 from any other country of any item that would be, if they were United States
			 goods or technology, subject to the jurisdiction of the United States under
			 this title,
						to the
			 efforts by any foreign country, project, or entity described in paragraph (2)
			 to use, develop, produce, stockpile, or otherwise acquire chemical or
			 biological weapons.(2)Countries,
			 projects, or entities receiving assistanceParagraph (1) applies
			 in the case of—
						(A)any foreign
			 country that the President determines has, at any time after January 1,
			 1980—
							(i)used
			 chemical or biological weapons in violation of international law;
							(ii)used lethal
			 chemical or biological weapons against its own nationals; or
							(iii)made substantial
			 preparations to engage in the activities described in clause (i) or
			 (ii);
							(B)any foreign
			 country whose government is determined for purposes of section 104(c) of this
			 Act to be a government that has repeatedly provided support for acts of
			 international terrorism; or
						(C)any other foreign
			 country, project, or entity designated by the President for purposes of this
			 section.
						(3)Persons against
			 which sanctions are to be imposedA sanction shall be imposed
			 pursuant to paragraph (1) on—
						(A)the foreign person
			 with respect to which the President makes the determination described in that
			 paragraph;
						(B)any successor
			 entity to that foreign person; and
						(C)any foreign person
			 that is a parent, subsidiary, or affiliate of that foreign person if that
			 parent, subsidiary, or affiliate knowingly assisted in the activities which
			 were the basis of that determination.
						(b)Consultations
			 With and Actions by Foreign Government of Jurisdiction
					(1)ConsultationsIf
			 the President makes the determinations described in subsection (a)(1) with
			 respect to a foreign person, the Congress urges the President to initiate
			 consultations immediately with the government with primary jurisdiction over
			 that foreign person with respect to the imposition of a sanction pursuant to
			 this section.
					(2)Actions by
			 government of jurisdictionIn order to pursue such consultations
			 with that government, the President may delay imposition of a sanction pursuant
			 to this section for a period of up to 90 days. Following such consultations,
			 the President shall impose the sanction unless the President determines and
			 certifies to the Congress that that government has taken specific and effective
			 actions, including appropriate penalties, to terminate the involvement of the
			 foreign person in the activities described in subsection (a)(1). The President
			 may delay imposition of the sanction for an additional period of up to 90 days
			 if the President determines and certifies to the Congress that that government
			 is in the process of taking the actions described in the preceding
			 sentence.
					(3)Report to
			 congressThe President shall report to the Congress, not later
			 than 90 days after making a determination under subsection (a)(1), on the
			 status of consultations with the appropriate government under this subsection,
			 and the basis for any determination under paragraph (2) of this subsection that
			 such government has taken specific corrective actions.
					(c)Sanction
					(1)Description of
			 sanctionThe sanction to be imposed pursuant to subsection (a)(1)
			 is, except as provided that the United States Government shall not procure, or
			 enter into any contract for the procurement of, any goods or services from any
			 person described in subsection (a)(3).
					(2)ExceptionsThe
			 President shall not be required to apply or maintain a sanction under this
			 section—
						(A)in the case of
			 procurement of defense articles or defense services—
							(i)under existing
			 contracts or subcontracts, including the exercise of options for production
			 quantities to satisfy United States operational military requirements;
							(ii)if
			 the President determines that the person or other entity to which the sanctions
			 would otherwise be applied is a sole source supplier of the defense articles or
			 services, that the defense articles or services are essential, and that
			 alternative sources are not readily or reasonably available; or
							(iii)if
			 the President determines that such articles or services are essential to the
			 national security under defense coproduction agreements;
							(B)to products or
			 services provided under contracts entered into before the date on which the
			 President publishes his intention to impose sanctions;
						(C)to—
							(i)spare
			 parts,
							(ii)component parts,
			 but not finished products, essential to United States products or production,
			 or
							(iii)routine
			 servicing and maintenance of products, to the extent that alternative sources
			 are not readily or reasonably available;
							(D)to information and
			 technology essential to United States products or production; or
						(E)to medical or
			 other humanitarian items.
						(d)Termination of
			 SanctionsA sanction imposed pursuant to this section shall apply
			 for a period of at least 12 months following the imposition of one sanction and
			 shall cease to apply thereafter only if the President determines and certifies
			 to the Congress that reliable information indicates that the foreign person
			 with respect to which the determination was made under subsection (a)(1) has
			 ceased to aid or abet any foreign government, project, or entity in its efforts
			 to acquire chemical or biological weapons capability as described in that
			 subsection.
				(e)Waiver
					(1)Criterion for
			 waiverThe President may waive the application of any sanction
			 imposed on any person pursuant to this section, after the end of the 12-month
			 period beginning on the date on which that sanction was imposed on that person,
			 if the President determines and certifies to the Congress that such waiver is
			 important to the national security interests of the United States.
					(2)Notification of
			 and report to congressIf the President decides to exercise the
			 waiver authority provided in paragraph (1), the President shall so notify the
			 Congress not less than 20 days before the waiver takes effect. Such
			 notification shall include a report fully articulating the rationale and
			 circumstances which led the President to exercise the waiver authority.
					(f)DefinitionsIn
			 this section:
					(1)Defense
			 articles; defense servicesThe terms defense
			 articles and defense services mean those items on the
			 United States Munitions List or are otherwise controlled under the Arms Export
			 Control Act.
					(2)Foreign
			 personThe term foreign person means—
						(A)an individual who
			 is not a citizen of the United States or an alien admitted for permanent
			 residence to the United States; or
						(B)a corporation,
			 partnership, or other entity which is created or organized under the laws of a
			 foreign country or which has its principal place of business outside the United
			 States.
						(3)Parent,
			 subsidiary, affiliateAn entity is—
						(A)a
			 parent of a foreign person if that entity owns or controls that
			 foreign person;
						(B)a
			 subsidiary of a foreign person if that entity is owned or
			 controlled by that foreign person; and
						(C)and
			 affiliate of a foreign person if the entity and the foreign
			 person are under common ownership or control by a third entity.
						
